                                 Case 4:16-cv-05314-JST Document 254-6 Filed 03/13/19 Page 1 of 5
                        


                   

                   
                                                                        
                   
                                                                        
                   
                                                                        
                   
                                                                        
                   
                                                                        
                   
                                                                        
                   
                                                                        
                   
                                                                        
                 
                                                                        
                                                       'HIHQGDQW([KLELW'
                                                            >3RRQ'HSRVLWLRQ@

                                                                     

                                   5HGDFWHG9HUVLRQRI'RFXPHQW6RXJKWWREH6HDOHG
                                                           
                                              
                 

                 

                 

                 

                 

                 

                 

                 

                 

                 

                 

                 
  COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                                  

                            
Case 4:16-cv-05314-JST Document 254-6 Filed 03/13/19 Page 2 of 5




   ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




             9LGHRWDSHG'HSRVLWLRQRI
                       &(/,$3221
                   )HEUXDU\
                     &21),'(17,$/
                           9ROXPH,
Case 4:16-cv-05314-JST Document 254-6 Filed 03/13/19 Page 3 of 5

9ROXPH,                        &RQILGHQWLDO
&HOLD3RRQ                                     ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




                                                                             3DJH
                             ZZZDSWXV&5FRP                                            YVer1f
     Case 4:16-cv-05314-JST Document 254-6 Filed 03/13/19 Page 4 of 5

     9ROXPH,                        &RQILGHQWLDO
     &HOLD3RRQ                                     ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ




25


                                                                                  3DJH
                                  ZZZDSWXV&5FRP                                            YVer1f
     Case 4:16-cv-05314-JST Document 254-6 Filed 03/13/19 Page 5 of 5

     9ROXPH,                        &RQILGHQWLDO
     &HOLD3RRQ                                     ,QUH7ZLWWHU,QF6HFXULWLHV/LWLJDWLRQ

·1· · · · · · · · ·CERTIFICATE OF REPORTER

·2· · · · · ·I, JOHNNA PIPER, a Certified Shorthand

·3· Reporter, hereby certify that the witness in the

·4· foregoing deposition was by me duly sworn to tell

·5· the truth, the whole truth, and nothing but the

·6· truth in the within-entitled cause;

·7· · · · · ·That said deposition was taken in shorthand

·8· by me, a disinterested person, at the time and place

·9· therein stated, and that the testimony of the said

10· witness was thereafter reduced to typewriting, by

11· computer, under my direction and supervision;

12· · · · · ·That before completion of the deposition,

13· review of the transcript [X]was [ ]was not

14· requested.· If requested, any changes made by the

15· deponent (and provided to the reporter) during the

16· period allowed are appended hereto.

17· · · · · ·I further certify that I am not of counsel

18· or attorney for either or any of the parties to the

19· said deposition, nor in any way interested in the

20· event of this cause, and that I am not related to

21· any of the parties thereto.

22· DATED: FEBRUARY 18TH, 2019

23

24
· · · · · · · · · · · · ______________________________
25· · · · · · · · · · · ·JOHNNA PIPER, CSR NO. 11268


                                                                                  3DJH
                                  ZZZDSWXV&5FRP
